DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 08/18/21 (“Amend.”), in which: claims 21, 31-35, 39 and 40 are amended; claim 30 is cancelled and the rejection of the claims are traversed.  Claims 21-29 and 31-40 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 21-29 and 31-40 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21-25, 31, 33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US Publication 2020/0204738) in view of Gage (US Publication 2005/0257145).
Regarding claim 21, Peng teaches an image acquisition device, (mobile terminal 400 of fig. 5), comprising:
a device body, (exterior housing of mobile terminal of Fig. 1A. [0153] discloses a mobile terminal 400 in the embodiments of the present disclosure includes: a rear camera, a first display screen and a second display screen oppositely arranged, where the rear camera and the second display screen are arranged at the same side);
a lens positioned on the device body and configured to capture an image (Front and/or rear camera, position on the device body and configured to capture an image. [0153]);
a first screen configured to display a first image, the first screen being positioned on a first side of the device body; a second screen configured to display a second image, the second screen being positioned on a second side of the device body different from the first side; and (The mobile terminal 400 in the embodiments of the present disclosure includes: a rear camera, a first display screen and a second display screen oppositely arranged, where the rear camera and the second display screen are arranged at the same side (See Fig. 1A).  Fig. 1A illustrates the first screen displaying a first image, 1 and the second screen displaying a second image, 2.  [0146] discloses the preview image and the composition reference information acquired by the rear camera may also be displayed on both the first display screen and the second display screen at the same time.  [0039] discloses if the mobile terminal has both a front camera and a rear camera, the turning-on of the cameras may also be switched at any time by inputting a camera switching instruction.  [0040] discloses displaying, on the first display screen and the second display screen respectively in a full screen display manner, a preview image acquired by the rear camera.
a controller configured to (Processor, 501 of Fig. 10 configured to control the first and second screens.  In [0192], Peng teaches of a computer program used by the processor for displaying image on the first and second screen);
Although Peng teaches that mobile device is able to receive gestures for controlling what is being displayed on a screen ([0044-0045, 0181] and receiving gestures for controlling the mobile terminal, [0188, 01209, 0211], see also steps of Fig. 4, Peng does not explicitly teach the operation of:
receive a user command for switching between the first screen and the second screen to display the first image or the second image.
However, in the field of operating displays, Gage discloses in claims 2/11 and in [0049-0051] of moving an image displayed on one screen to a second screen, via a user command.
Peng teaches a base process/product of a device comprising a camera, first and second screen and is able to receive a user input for changing an image on a screen, which the claimed invention can be seen as an improvement in that a photographed person can see a composition mode of a photo in real time ([0004].  Gage teaches a known technique of receiving a user’s input and moving an image from between a first and second screen that is comparable to the base process/product.
Gage’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Peng and the results would have been predictable and resulted in receive a user command for switching between the first screen and the second screen to display the first image or the second image, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding claim 22, Peng, as modified by Gage, discloses the image acquisition device of claim 21, wherein:
the first screen is a touch screen device ([0126, 0188, 0209, 0214]).
Regarding claim 23, Peng, as modified by Gage, discloses the image acquisition device of claim 21, wherein:
the second screen is a touch screen device ([0126, 0188, 0209, 0217]).
Regarding claim 24, Peng, as modified by Gage, discloses the image acquisition device of claim 24, wherein:
the lens is positioned on the second side of the device body (see Fig. 1A).
Regarding claim 25, Peng, as modified by Gage, discloses the image acquisition device of claim 21, wherein:
 the first side and the second side are opposite of each other ([0153]).
Regarding claim 31, Peng, as modified by Gage, discloses the image acquisition device of claim 21, wherein:
the controller is further configured to cause the first screen to display the first image or the second image (Peng, [0039-0040], in view of teachings of Gage).
Regarding claim 33, Peng, as modified by Gage, discloses the image acquisition device of claim 21, wherein:
the controller is further configured to cause the second screen to display the first image or the second image (Peng, [0039-0040], in view of teachings of Gage).
Regarding claim 35, Peng, as modified by Gage, discloses the image acquisition device of claim 21, wherein:
the first screen is touch screen device and receiving the user command comprises the controller detecting a touch input on the first screen ([0126, 0188, 0209, 0211]).
Regarding claim 36, Peng, as modified by Gage, discloses the image acquisition device of claim 35, wherein:
the touch input corresponds to an operation by a user forming a touch path (0126, 0168, 0209, 0214.  This is also a well-known operation in the field of ouch gestures/inputs on touch screens).
Regarding claim 37, Peng, as modified by Gage, discloses the image acquisition device of claim 36, wherein:
receiving the user command further comprises the controller determining whether the touch path matches a predetermined path ([0127, 0188, 0209, 0247].  This is also a well-known operation in the field of touch gestures/inputs on touch screen).
Regarding claim 38, Peng, as modified by Gage, discloses the image acquisition device of claim 37, wherein:
the controller is configured to control the first screen and the second screen based on determining that the touch path matches the predetermined path ([0126-127, 0188, 0209, 211]).

Claim(s) 26-29, 32, 34, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Gage (US Publication 2005/0257145) and in further view of ishibashi (US Publication 2012/0327288).
Regarding claim 26, Peng, as modified by Gage, discloses the image acquisition device of claim 21, but do not explicitly disclose, wherein:
the controller is further configured to control the first screen to display a black screen...
However, Ishibashi discloses the controller further configured to control the first screen to display a black screen. See step S220 of Fig. 8, or see step S301 of Fig. 9. and [0126].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mobile terminal, in the combination of Peng and Gage, to include a controller is further configured to control the first screen to display a black screen when the second screen is facing a user, as disclosed by Ishibashi to reduce power consumption.
the controller is further configured to control the first screen to display a black screen when the second screen is facing a user (The combination of Peng, Gage and Ishibashi discloses the ability to make a display screen a black screen and thereby indicates the ability to selectively make a screen a black screen while another screen is displaying an image).
Regarding claim 27, Peng, in view of Gage and Ishibashi, discloses the image acquisition device of Claim 26, wherein:
the controller is further configured to control the first screen to display the black screen to save energy consumption (As cited in claim 26, Ishibashi discloses the controller is further configured to control a screen to display a black screen to save energy consumption. [0136]. Therefore, the combination of Peng/Gage/Ishibashi discloses of controlling a first or second screen to display a black screen to save energy consumption).
Regarding claim 28, Peng, as modified by Gage, discloses the image acquisition device of claim 21, wherein:
the controller is further configured to control the second screen to display a black screen...
However, Ishibashi discloses the controller further configured to control the first screen to display a black screen. See step S220 of Fig. 8, or see step S301 of Fig. 9 and [0126].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mobile terminal, in the combination of Peng and Gage, to include a controller is further configured to control the first screen to display a black screen when the second screen is facing a user, as disclosed by Ishibashi to reduce power consumption.
the controller is further configured to control the second screen to display a black screen when the first screen is facing a user (The combination of Peng, Gage and Ishibashi discloses the ability to make a display screen a black screen and thereby indicates the ability to selectively make a screen a black screen while another screen is displaying an image).
Regarding claim 29, Peng, in view of Gage and Ishibashi, discloses the image acquisition device of claim 28, wherein:
the controller is further configured to control the first screen to display the black screen to save energy consumption (As cited in claim 28, Ishibashi discloses the controller is further configured to control a screen to display a black screen to save energy consumption. [0136]. Therefore, the combination of Peng/Gage/Ishibashi discloses of controlling a first or second screen to display a black screen to save energy consumption).
Regarding claim 32, Peng, in view of Gage and Ishibashi, discloses the image acquisition device of claim 31, wherein:
the controller is further configured to, in response to the user command, cause the second screen to display the first image or the second image and cause the first screen to display a black screen (The combination of references discloses the ability to selectively provide an image of any sort on a first or second screen and ability to selectively cause a screen to display a black image.  Therefore, the combination of references provides the controller is further configured to, in response to the user command, cause the second screen to display the first image or the second image and cause the first screen to display a black screen as the ability to control each screen and what is provided on each screen is taught by the teachings of the combination of references). 


Regarding claim 34, Peng, in view of Gage and Ishibashi, discloses the image acquisition device of claim 33, wherein:
the controller is further configured to, in response to the user command, cause the first screen to display the first image or the second image and cause the second screen to display a black screen (The combination of references discloses the ability to selectively provide an image of any sort on a first or second screen and ability to selectively cause a screen to display a black image.  Therefore, the combination of references provides the controller is further configured to, in response to the user command, cause the first screen to display the first image or the second image and cause the second screen to display a black screen as the ability to control each screen and what is provided on each screen is taught by the teachings of the combination of references). 
Regarding claim 39, Peng, in view of Gage and Ishibashi, discloses the image acquisition device of claim 21, wherein:
Although the combination of references disclose receiving a user command comprising detecting a touch input on a first screen and also that a first screen can be a black screen, they do not explicitly disclose:
receiving the user command comprises detecting a touch input on the first screen when the first screen is displaying a black screen
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mobile device in the combination of Peng/Gage and Ishibashi to receiving the user command comprises detecting a touch input on the first screen when the first screen is displaying a black screen, since Ishibashi states in [0136] that such a modification would reduce power consumption.  Therefore, the combined teachings provided by the combination of references provides receiving the user command comprises detecting a touch input on the first screen when the first screen is displaying a black screen, as all functional aspects of the claimed limitations are taught by the prior art.
Regarding claim 40, Peng, in view of Gage and Ishibashi, discloses the image acquisition device of claim 21, wherein:
Although the combination of references disclose receiving a user command comprising detecting a touch input on a first screen and also that a first screen can be a black screen, they do not explicitly disclose:
receiving the user command comprises detecting a touch input on the second screen when the second screen is displaying a black screen
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mobile device in the combination of Peng/Gage and Ishibashi to receiving the user command comprises detecting a touch input on the second screen when the second screen is displaying a black screen, since Ishibashi states in [0136] that such a modification would reduce power consumption.  Therefore, the combined teachings provided by the combination of references provides receiving the user command comprises detecting a touch input on the second screen when the second screen is displaying a black screen, as all functional aspects of the claimed limitations are taught by the prior art.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young et al. (US 2017/0303043 A1) discloses front and back coupled displays for viewing from the front or the back of the camera, see [0244]. 
Song et al. (US 2013/0162876 A1) discloses implementing two LCD displays on the front and rear surfaces of the digital camera, [0053]. 
Ichikawa et al. (US 2014/0176775 A1) disclose front and rear displays on a digital camera, see abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693